DETAIL ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  

2.	The following is in response to the Patent Board decision issued on 05/17/2021. Currently, claims 1-12, 14-20 and 22-26 are pending. 

Rejections under sections §112(a) and §103(a)
3. 	Given the Patent Board decision issued on 05/17/2021, the rejections set forth in the previous office-action under sections §112(a) and §103(a) have been withdrawn.   

ALLOWABLE SUBJECT MATTER
4.	Claims 1-12, 14-20 and 22-26 are allowed. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715